— Order unanimously modified on *969the law and facts and as modified affirmed without costs, in accordance with the following memorandum: Family Court should not have awarded counsel fees to petitioner. Petitioner had sufficient funds to pay her own counsel fees and the financial circumstances of the parties were approximately equal (see, Remetich v Schoenberg, 100 AD2d 581; cf, Polite v Polite, 127 AD2d 465, 467). (Appeal from order of Erie County Family Court, Notaro, J. — arrearages.) Present — Callahan, J. P., Boomer, Green, Pine and Davis, JJ.